Case 4:21-cv-00294-SDJ Document 1-4 Filed 04/12/21 Page 1 of 17 PageID #: 84




                            EXHIBIT 3
                            Case 4:21-cv-00294-SDJ Document 1-4 Filed 04/12/21 Page 2 of 17 PageID #: 85

                                                U.S. Patent No. 6,799,295 – ASUSTeK Computer Inc.
                                                                         Claim 1
     TurboCode LLC (“TurboCode”) provides evidence of infringement of claim 1 of U.S. Patent No. 6,799,295 (hereinafter “the ’295 patent”) by
ASUSTeK Computer Inc (“Asus” or “Defendant”). In support thereof, TurboCode provides the following claim charts.
        “Accused Instrumentalities” as used herein refers to at least cellular telephones, tablet computers, and/or other devices with 3G and/or 4G/LTE
capabilities and that comply with the 3G and/or 4G/LTE standards as disclosed in the 3rd Generation Partnership Project (“3GPP”) Standard
Specifications governing cellular wireless communications (e.g., TS 36.101-36.978, TS 26.071-26.999), and similar systems, products, and/or devices
(including, but not limited to the Asus ZenFone 7 Pro). These claim charts demonstrate Asus’s infringement, and provide notice of such infringement,
by comparing each element of the asserted claims to corresponding components, aspects, and/or features of the Accused Instrumentalities. These claim
charts are not intended to constitute an expert report on infringement. These claim charts include information provided by way of example, and not by
way of limitation.
       The analysis set forth below is based only upon information from publicly available resources regarding the Accused Instrumentalities, as
Asus has not yet provided any non-public information. An analysis of Asus’s (or other third parties’) technical documentation and/or software source
code may assist in fully identify all infringing features and functionality. Accordingly, TurboCode reserves the right to supplement this infringement
analysis once such information is made available to TurboCode. Furthermore, TurboCode reserves the right to revise this infringement analysis, as
appropriate, upon issuance of a court order construing any terms recited in the asserted claims.
        Unless otherwise noted, TurboCode contends that Asus directly infringes the ’295 patent in violation of 35 U.S.C. § 271(a) by selling,
offering to sell, making, using, and/or importing the Accused Instrumentalities. The following exemplary analysis demonstrates that infringement.
Unless otherwise noted, TurboCode further contends that the evidence below supports a finding of indirect infringement under 35 U.S.C. §§ 271(b)
and/or (c), in conjunction with other evidence of liability under one or more of those subsections. Asus makes, uses, sells, imports, or offers for sale
in the United States, or has made, used, sold, imported, or offered for sale in the past, without authority, or induces others to make, use, sell, import,
or offer for sale in the United States, or has induced others to make, use, sell, import, or offer for sale in the past, without authority products,
equipment, or services that infringe claim 1 of the ’295 patent, including without limitation, the Accused Instrumentalities.
        Unless otherwise noted, TurboCode believes and contends that each element of each claim asserted herein is literally met through Asus’s
provision of the Accused Instrumentalities. However, to the extent that Asus attempts to allege that any asserted claim element is not literally met,
TurboCode believes and contends that such elements are met under the doctrine of equivalents. More specifically, in its investigation and analysis of
the Infringing Instrumentalities, TurboCode did not identify any substantial differences between the elements of the patent claims and the
corresponding features of the Accused Instrumentalities, as set forth herein. In each instance, the identified feature of the Accused Instrumentalities
performs at least substantially the same function in substantially the same way to achieve substantially the same result as the corresponding claim
element.
        To the extent the chart of an asserted claim relies on evidence about certain specifically-identified Accused Instrumentalities, TurboCode asserts
that, on information and belief, any similarly-functioning instrumentalities also infringes the charted claim. TurboCode reserves the right to amend
                            Case 4:21-cv-00294-SDJ Document 1-4 Filed 04/12/21 Page 3 of 17 PageID #: 86
                                                   TURBOCODE LLC’S INFRINGEMENT ANALYSIS
this infringement analysis based on other products made, used, sold, imported, or offered for sale by Asus. TurboCode also reserves the right to amend
this infringement analysis by citing other claims of the ’295 patent, not listed in the claim chart, that are infringed by the Accused Instrumentalities.
TurboCode further reserves the right to amend this infringement analysis by adding, subtracting, or otherwise modifying content in the “Accused
Instrumentalities” column of each chart.




                                                                 2 of 16
                       Case 4:21-cv-00294-SDJ Document 1-4 Filed 04/12/21 Page 4 of 17 PageID #: 87

                                                                      CLAIM CHART
                                                                U.S. Patent No. 6,799,295


             Claim 1                                                  ’295 Accused Instrumentalities
    1. A baseband processing       To the extent the preamble is found to be a limitation, as discussed below, the ’295 Accused
    system for iteratively         Instrumentalities perform a method of iteratively decoding a plurality of sequences of received baseband
    decoding data received on      signals.
    multiple data paths, the
    baseband processing            The ’295 Accused Instrumentalities include products, devices, systems, and components of systems that
    system comprising:             comply with the 3G and/or 4G/LTE standards as disclosed in the 3rd Generation Partnership Project
                                   (“3GPP”) Standard Specifications governing cellular wireless communications and that were or are
                                   designed, developed, tested, made, used, offered for sale, sold in the United States, imported into the
                                   United States, or that have a nexus to the United States, including for example and without limitation,
                                   the following: 1

                                       •    Fonepad, PadFone, ROG Phone, and Zenfone series smartphones, MeMO Pad, Nexus, VivoTab,
                                            and ZenPad series cellular-enabled tablets, AC1900, 4G-AC86U, 4G-N12 B1, 4G-AC53U, 4G-
                                            AC55U, and 4G-AC68U series modem routers, Asus Laptop (e.g., BR1100), Chromebook,
                                            ExpertBook, NovaGo, and Transformer series cellular-enabled laptops, and similar products,
                                            devices, systems, and components of systems that comply with the 3G and/or 4G/LTE standards
                                            as disclosed in the 3rd Generation Partnership Project (“3GPP”) Standard Specifications
                                            governing cellular wireless communications (e.g., TS 36.101-36.978, TS 26.071-26.999).

                                   Direct Infringement
                                   Asus has directly infringed and continues to directly infringe at least Claim 1 of the ’295 Patent under
                                   35 U.S.C. § 271(a) by making, using, offering to sell, selling, within the United States, or importing into
                                   the United States without authorization the ’295 Accused Instrumentalities. This direct infringement is
                                   described hereinbelow.

                                   Indirect Infringement
                                   Asus has induced and continues to induce infringement by others of at least Claim 1 of the ’295 Patent

1
  The ’295 Accused Instrumentalities are identified based on information currently available on Asus’s website and other public information. TurboCode reserves
the right to supplement, revise or otherwise amend this list, when additional model numbers are identified and new information becomes available during
discovery.

                                                                           3 of 16
Case 4:21-cv-00294-SDJ Document 1-4 Filed 04/12/21 Page 5 of 17 PageID #: 88

                                       CLAIM CHART
                                 U.S. Patent No. 6,799,295
        under 35 U.S.C. § 271(b) by encouraging its customers (including but not limited to manufacturers of
        the ’295 Accused Instrumentalities or manufacturers using Asus’s product designs for the ’295 Accused
        Instrumentalities; manufacturers of computer products incorporating the ’295 Accused
        Instrumentalities; and distributors, wholesalers, and retailers, and end users, to make, use, sell, offer to
        sell, and import in the United States without authorization the ’295 Accused Instrumentalities of the
        underlying direct infringement.

        Asus has contributed to and continues to contribute to infringement by others of at least Claim 1 of the
        ’295 Patent under 35 U.S.C. § 271(c) by selling, offering to sell, importing, and/or supplying in the
        United States without authority components of the products that infringe one or more claims of the ’295
        Patent, including but not limited to the ’295 Accused Instrumentalities of the underlying direct
        infringement.

        Asus’s ZenFone 7 Pro is a representative product because it performs iterative decoding in accordance
        with the 3G and/or 4G/LTE standards disclosed in the 3GPP Standard Specifications as do the ’295
        Accused Instrumentalities.

        For example, Asus’s ZenFone 7 Pro complies with 3G and 4G/LTE as shown below:




                                           4 of 16
Case 4:21-cv-00294-SDJ Document 1-4 Filed 04/12/21 Page 6 of 17 PageID #: 89

                                     CLAIM CHART
                               U.S. Patent No. 6,799,295




        See Asus ZenFone 7 Pro Specification, available at https://www.asus.com/Mobile/Phones/All-
        series/ZenFone-7-Pro/techspec/.

        As another example, each accused instrumentality, including the ZenFone 7 Pro, includes a baseband
        processing system for iteratively decoding data received on multiple data paths.

        As another example, the ZenFone 7 Pro receive data over multiple data paths:

        “3GPP long term evolution (LTE) enhances the wireless communication standards UMTS and HSDPA
        towards higher throughput. A throughput of 150 Mbit/s is specified for LTE using 2×2 MIMO. For this,
        highly punctured Turbo codes with rates up to 0.95 are used for channel coding, which is a big
        challenge for decoder design. This paper investigates efficient decoder architectures for highly



                                         5 of 16
Case 4:21-cv-00294-SDJ Document 1-4 Filed 04/12/21 Page 7 of 17 PageID #: 90

                                      CLAIM CHART
                                U.S. Patent No. 6,799,295
        punctured LTE Turbo codes. We present a 150 Mbit/s 3GPP LTE Turbo code decoder, which is part of
        an industrial SDR multi-standard baseband processor chip.”

        See M. May, T. Ilnseher, N. Wehn and W. Raab, A 150Mbit/s 3GPP LTE Turbo code decoder, Design,
        Automation & Test in Europe Conference & Exhibition, 2010, at 1420, available at https://past.date-
        conference.com/proceedings-archive/2010/DATE10/PDFFILES/10.4_5.pdf

        See also “LTE; Evolved Universal Terrestrial Radio Access (E-UTRA); User Equipment (UE) radio
        transmission and reception (3GPP TS 36.101 version 11.7.0 Release 11),” at 98, available at
        https://www.etsi.org/deliver/etsi_ts/136100_136199/136101/11.07.00_60/ts_136101v110700p.pdf
        (“3GPP TS 36.101) (LTE user equipment is expected to have at least two radio ports: “The
        requirements in Section 7[, 'Receiver characteristics,'] assume that the receiver is equipped with two Rx
        port as a baseline.”).

        As another example, the ZenFone 7 Pro provide MIMO capability and Forward Error Correction (FEC)
        decoding:

        “1 Scope
        The present document describes a general description of the physical layer of the E-UTRA radio
        interface. The present document also describes the document structure of the 3GPP physical layer
        specifications, i.e. TS 36.200 series. The TS 36.200 series specifies the Uu and Un points for the 3G
        LTE mobile system, and defines the minimum level of specifications required for basic connections in
        terms of mutual connectivity and compatibility.
        …
        4.1.2 Service provided to higher layers
        The physical layer offers data transport services to higher layers. The access to these services is through
        the use of a transport channel via the MAC sub-layer. The physical layer is expected to perform the
        following functions in order to provide the data transport service:
        …
        - FEC encoding/decoding of the transport channel
        …
        - Multiple Input Multiple Output (MIMO) antenna processing
        …

                                          6 of 16
Case 4:21-cv-00294-SDJ Document 1-4 Filed 04/12/21 Page 8 of 17 PageID #: 91

                                      CLAIM CHART
                                U.S. Patent No. 6,799,295


        4.2.1 Multiple Access
        …
        Transmission with multiple input and multiple output antennas (MIMO) are supported with
        configurations in the downlink with up to sixteen transmit antennas and eight receive antennas, which
        allow for multi-layer downlink transmissions with up to eight streams. Multi-layer uplink transmissions
        with up to four streams are supported with configurations in the uplink with up to four transmit antennas
        and four receive antennas. Multi-user MIMO, i.e., allocation of different streams to different users is
        supported in both UL and DL.

        See “LTE; Evolved Universal Terrestrial Radio Access (E-UTRA); LTE physical layer; General
        description (3GPP TS 36.201 version 11.0.0 Release 11),” at 5-8, available at
        https://www.etsi.org/deliver/etsi_ts/136200_136299/136201/11.00.00_60/ts_136201v110000p.pdf
        (3GPP TS 36.201).

        As yet another example, in the ZenFone 7 Pro, Turbo decoding, which is form of FEC decoding, can be
        used when receiving turbo encoded data. Channel coding in LTE uses turbo coding:

        “4.2.3 Channel coding and interleaving
        The channel coding scheme for transport blocks in LTE is Turbo Coding with a coding rate of R=1/3,
        two 8-state constituent encoders and a contention-free quadratic permutation polynomial (QPP) turbo
        code internal interleaver. Trellis termination is used for the turbo coding. Before the turbo coding,
        transport blocks are segmented into byte aligned segments with a maximum information block size of
        6144 bits. Error detection is supported by the use of 24 bit CRC. Further channel coding schemes for
        BCH and control information are specified in [3].”

        See 3GPP TS 36.201, at 9.


        As yet another example, in the ZenFone 7 Pro, turbo decoding involves iteratively decoding data, which
        may be received over multiple data paths:

        “A Turbo decoder consists of two single soft-in soft-out (SISO) decoders, which work iteratively. The

                                         7 of 16
Case 4:21-cv-00294-SDJ Document 1-4 Filed 04/12/21 Page 9 of 17 PageID #: 92

                                      CLAIM CHART
                                U.S. Patent No. 6,799,295
        output of the first (upper decoder) feeds into the second to form a Turbo decoding iteration. Interleaver
        and deinterleaver blocks re-order data in this process.”

        See ALTERA CORP., 3GPP LTE TURBO REFERENCE DESIGN, 7 (Jan. 2011), available at
        https://www.intel.com/content/dam/www/programmable/us/en/pdfs/literature/an/an505.pdf.

        An example turbo decoder is shown below:




        See “Digital cellular telecommunications system (Phase 2+); Universal Mobile Telecommunications
        System (UMTS); eCall data transfer; In-band modem solution; General description (3GPP TS 26.267
        version 11.0.0 Release 11),” at 25, available at
        https://www.etsi.org/deliver/etsi_TS/126200_126299/126267/11.00.00_60/ts_126267v110000p.pdf
        (“3GPP TS 26.267”).



                                          8 of 16
                   Case 4:21-cv-00294-SDJ Document 1-4 Filed 04/12/21 Page 10 of 17 PageID #: 93

                                                                CLAIM CHART
                                                          U.S. Patent No. 6,799,295
at least one decoder             The ’295 Accused Instrumentalities include at least one decoder adapted to receive the data received on
adapted to receive the data      one or more of the multiple data paths, wherein each decoder comprises at least two soft decision
received on one or more          decoders adapted to receive data associated with corresponding data paths, wherein the at least two soft
of the multiple data paths,      decision decoders are serially coupled and have at least a first soft decision decoder and a last soft
wherein each decoder             decision decoder, wherein the last soft decision decoder is adapted to output data for the serially coupled
comprises: at least two          series of soft decision decoders.
soft decision decoders
adapted to receive data          For example, the representative product, ZenFone 7 Pro, includes at least one such decoder adapted to
associated with                  receive the data received on one or more of the multiple data paths. An example decoder is a turbo
corresponding data paths,        decoder for decoding received turbo encoded data, such as LTE channel coded data. As described
wherein the at least two         below, a turbo decoder comprises at least two soft decision decoders that are serially coupled:
soft decision decoders are
serially coupled and have        “A Turbo decoder consists of two single soft-in soft-out (SISO) decoders, which work iteratively. The
at least a first soft decision   output of the first (upper decoder) feeds into the second to form a Turbo decoding iteration. Interleaver
decoder and a last soft          and deinterleaver blocks re-order data in this process.”
decision decoder, wherein
the last soft decision           See ALTERA CORP., 3GPP LTE TURBO REFERENCE DESIGN, 7 (Jan. 2011), available at
decoder is adapted to            https://www.intel.com/content/dam/www/programmable/us/en/pdfs/literature/an/an505.pdf.
output data for the serially
coupled series of soft           An example turbo decoder is shown below. The labeled "1st constituent decoder" and "2nd constituent
decision decoders;               decoder" are soft decision decoders that are adapted to receive data associated with corresponding data
                                 paths, as shown at least by the labeled “soft data,” “soft parity 1, ptail 1,” and “soft parity 2, ptail 2,”
                                 data being input into the 1st constituent decoder and 2nd constituent decoder:




                                                                    9 of 16
Case 4:21-cv-00294-SDJ Document 1-4 Filed 04/12/21 Page 11 of 17 PageID #: 94

                                      CLAIM CHART
                                U.S. Patent No. 6,799,295




                                                                                                            See
        See, e.g., 3GPP TS 26.267, at 25.

        As shown in the example figure, decoding occurs from the first soft decision decoder, “1st constituent
        decoder,” to the second, or last, soft decision decoder, “2nd constituent decoder.” The first soft decision
        decoder outputs “soft output 1.” This “soft output 1” is fed as input into the second soft decision
        decoder. The second soft decision decoder is the last soft decision decoder, which is adapted to output
        data for the serially coupled series of soft decision decoders, labeled as “estimate of MSD, CRC” in the
        figure.

        See also Cheng et. al. “A 0.077 to 0.168 nj/bit/iteration Scalable 3GPP LTE Turbo Decoder with an
        Adaptive Sub-Block Parallel Scheme and an Embedded DVFS Engine,” 2010 IEEE Custom Integrated
        Circuits Conference (CICC) (19-22 Sept. 2010), at 3, available at
        https://dspace.mit.edu/bitstream/handle/1721.1/72198/Chandrakasan-
        a%200.077%20to%200.168.pdf?sequence=1&isAllowed=y:

                                         10 of 16
Case 4:21-cv-00294-SDJ Document 1-4 Filed 04/12/21 Page 12 of 17 PageID #: 95

                                        CLAIM CHART
                                  U.S. Patent No. 6,799,295

        “Figure 3 shows the system architecture. The blocks in the dashed box handle the turbo decoding
        operations, and those outside the dashed box belong to the DVFS scheme. Turbo decoding is an
        iterative process with several turbo iterations. Each turbo iteration comprises two soft-in, soft-out
        (SISO) decoding processes using BCJR algorithm [8]with the first one performed on the input code
        block in the original order and the second one in an order generated by the interleaver block.”

        See also id. at Fig. 3:




                                          11 of 16
                  Case 4:21-cv-00294-SDJ Document 1-4 Filed 04/12/21 Page 13 of 17 PageID #: 96

                                                             CLAIM CHART
                                                       U.S. Patent No. 6,799,295




at least one memory           The ’295 Accused Instrumentalities provide at least one memory module that is electrically coupled to
module that is electrically   an output of a corresponding soft decision decoder, wherein the output of the memory module
coupled to an output of a     associated with the last soft decision decoder is fed back as an input to the first soft decision decoder of

                                                                12 of 16
                Case 4:21-cv-00294-SDJ Document 1-4 Filed 04/12/21 Page 14 of 17 PageID #: 97

                                                           CLAIM CHART
                                                     U.S. Patent No. 6,799,295
corresponding soft          each of the at least one decoders.
decision decoder, wherein
the output of the memory    For example, the representative product, ZenFone 7 Pro, includes at least one memory module (e.g.,
module associated with      “interleaver” to the right of the “1st constituent decoder” and “deinterleaver” in the figure, that is
the last soft decision      electrically coupled to an output of a corresponding soft decision decoder (e.g., “1st constituent decoder”
decoder is fed back as an   and “2nd constituent decoder”)), wherein the output of the memory module associated with the last soft
input to the first soft     decision decoder (“deinterleaver”) is fed back as an input to the first soft decision decoder of each of the
decision decoder of each    at least one decoders, as shown below:
of the at least one
decoders.




                            See, e.g., 3GPP TS 26.267, at 25.

                            In the example, the “deinterleaver” memory module is associated with the second, or last, soft decision
                            decoder, “2nd constituent decoder.” The output of the deinterleaver, “soft output 2,” is fed back as an

                                                                 13 of 16
Case 4:21-cv-00294-SDJ Document 1-4 Filed 04/12/21 Page 15 of 17 PageID #: 98

                                       CLAIM CHART
                                 U.S. Patent No. 6,799,295
        input to the first soft decision decoder, “1st constituent decoder” of the turbo decoder.

        Additional evidence that the “interleaver” and “deinterleaver” comprising memory modules is shown in
        source code associated with the figure:

               /* initialize memory */
                Le12 = (IntLLR*)&decBits[0];
                Le21 = (IntLLR*)&decBits[sizeof(IntLLR)*(NRB_INFO_CRC + NRB_TAIL)];

                 memset(Le12, 0, sizeof(IntLLR)*(NRB_INFO_CRC + NRB_TAIL));
                 memset(Le21, 0, sizeof(IntLLR)*(NRB_INFO_CRC + NRB_TAIL));

                 /* iterative decoding */
                 for (i = 0; i < FEC_ITERATIONS; i++) {
                  memcpy(Le12, Le21, sizeof(IntLLR)*(NRB_INFO_CRC + NRB_TAIL));

                  /* add received systematic bits to extrinsic information */
                  for (j = 0; j < NRB_INFO_CRC+NRB_TAIL; j++) {
                    temp = (Int32)Le12[j] + (Int32)syst1[j];
                    Le12[j] = (ABS(temp) < LLR_MAX) ?
                      (IntLLR)temp : (IntLLR)(SIGN(temp)*LLR_MAX);
                  }
                  /* decode code one (produces Le12) */
                  Bcjr(parity1, Le12);

                  /* interleave extrinsic information (produces interleaved Le12) */
                  Interleave(Le12, Le21);

                  /* add received systematic bits to extrinsic information */
                  for (j = 0; j < NRB_INFO_CRC; j++) {
                   temp = (Int32)Le21[j] + (Int32)syst1[interleaverSeq[j]];
                   Le21[j] = (ABS(temp) < LLR_MAX) ?
                     (IntLLR)temp : (IntLLR)((SIGN(temp))*LLR_MAX);

                                          14 of 16
Case 4:21-cv-00294-SDJ Document 1-4 Filed 04/12/21 Page 16 of 17 PageID #: 99

                                        CLAIM CHART
                                  U.S. Patent No. 6,799,295
                    }
                    for (j = 0; j < NRB_TAIL; j++) {
                      Le21[j+NRB_INFO_CRC] = syst2[j];
                    }
                    /* decode code two (produces interleaved Le21) */
                    Bcjr(parity2, Le21);

                    /* deinterleave extrinsic information (produces Le21) */
                    Deinterleave(Le21);
                }

        See “Digital cellular telecommunications system (Phase 2+); Universal Mobile Telecommunications
        System (UMTS); eCall data transfer; In-band modem solution; ANSI-C reference code (3GPP TS
        26.268 version 11.0.0 Release 11),” at 21, ecall-fec.c lines 232-268, available at
        https://www.etsi.org/deliver/etsi_ts/126200_126299/126268/11.00.00_60/ts_126268v110000p.pdf.

        See also Valenti et al., “UMTS Turbo Code and an Efficient Decoder,” International Journal of Wireless
        Information Networks, Vol. 8, No. 4 (Oct. 2001), at 207, available at
        https://community.wvu.edu/~mcvalenti/documents/valenti01.pdf

        “Two key observations should be pointed out before going into the details of the algorithm: (1) It does
        not matter whether the forward sweep or the reverse sweep is performed first; and (2) while the partial
        path metrics for the entire first sweep (forward or backward) must be stored in memory, they do not
        need to be stored for the entire second sweep. This is because the LLR values can be computed during
        the second sweep, and thus partial path metrics for only two stages of the trellis (the current and
        previous stages) must be maintained during the second sweep.”

        See also Mansour et al., “VLSI Architectures for SISO-APP Decoders,” IEEE Transactions On Very
        Large Scale Integration (“VLSI”) Systems, Vol. 11, No. 4 (Aug. 2003):

        “Fig. 1. A (2, 1, 3) convolutional code. (a) An encoder with 2 memory delay elements (D) and modulo 2
        adders, data symbol alphabet {0, 1}, code symbol alphabet {0, 1, 2, 3}, memory states {0, 1, 2, 3}, and
        code rate R = (1=2). (b) A trellis section where solid edges correspond to u = 0, and dashed edges


                                           15 of 16
                   Case 4:21-cv-00294-SDJ Document 1-4 Filed 04/12/21 Page 17 of 17 PageID #: 100

                                                               CLAIM CHART
                                                         U.S. Patent No. 6,799,295
                               correspond to u = 1. The output code symbols c are shown on the edges. The edges are numbered with
                               black squares, and the edge starting and ending states are shown on the left and right, respectively.”

                               See also id. at FIG. 1:




Caveat: The notes and/or cited excerpts utilized herein are set forth for illustrative purposes only and are not meant to be limiting in any
manner. For example, the notes and/or cited excerpts, may or may not be supplemented or substituted with different excerpt(s) of the
relevant reference(s), as appropriate. Further, to the extent any error(s) and/or omission(s) exist herein, all rights are reserved to correct
the same.




                                                                  16 of 16
